Title: John Vaughan to Thomas Jefferson, 14 May 1818
From: Vaughan, John
To: Jefferson, Thomas


          
            
               D sir
              Philad. May 14. 1818
            
            Not being able to negociate the Dft I prevailed upon one of the Banks here to take it on Deposit & purchased of Mr Stephen Girard the following Dfts on James Laffite & Co Paris to my order dated 12 May at 60 Days St the fourths of which I now enclose to you having Sent on the firsts to new York to be forwarded & the seconds will go by next opportunity viz
            
              
                No
                382 for
                2415
                 Fs a 
                  525
                460 
                 
                $ Endorsd to Thoms Appleton
              
              
                
                381 for
                2205
                〃
                〃
                420 
                
                Endd to Stephen Cathalan
              
              
                
                380. for
                 630
                〃
                〃
                120
                
                End to DeBure freres
              
              
                
                
                
                
                $
                1000
                
                
              
            
            I shall advise the opportunities as soon as ascertaind
            
              I remain with respect Your friend &c
              Jn Vaughan
            
          
          
            M Correa is here just arrived & much recovered from his late indisposition,
            
            M Cooper highly appreciates the kind interest you have taken in his favor, but from the exertions made for him by his friends he concieves himself bound to await the start of the trial here
            Dr Dorsey is chosen to the Anatomical Chair—The Nominations to the Vacancy created of the Materia Medica are to  be made the first Tuesday in June The Election to be by special meeting a few days after—There is full expectation that D Coxe will fill that Chair
            On first Tuesday in June the Nominations will take place for the Chemical Chair & the Election a few days after. This is understood to be the tontine—The Moment the decision is made, if Mr C & his friends are disappointed—he Devotes himself to your Institution & that Devotion will I concieve carry great weight his knowledge is so various & so great on the points he may be wanted to teach, he inspires his pupils with so warm an attachment to the science they pursue, & put them in the way so completely of pursuing it by themselves—That he will be eminently Useful in founding of a New Establishment—
            He regrets that he was not able to be with You on 11 May but he had been obliged to give a Course of Mineralogy (twice a Day) & could not with honor desert it—he has been indisposed for two or three weeks but is now better
          
        